Case 1:18-cv-04199-BCM Document 67-1 Filed 03/06/20 Page 1 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARDOQUEO ABILIO MENDEZ MEJIA,
individually and on behalf of others similarly

situated, Case No. 18-cv-04199-PGG
Plaintiff,
SETTLEMENT AGREEMENT
-against- AND
RELEASE

CJFOUR INC. (D/B/A KORI TRIBECA),
TONGHAN KIM, JANET J KIM, JENNIFER
DOE, and KORI LIM,

Defendants.

 

 

This Settlement Agreement and Release of Claims (“Agreement”) is entered into by and
among Plaintiff Mardoqueo Abilio Mendez Mejia (“Plaintiff”) on the one hand, and CJFour Inc.
(d/b/a Kori Tribeca), (“Defendant Corporation”), Janet Kim, and Jennifer Kim (“Individual
Defendants”), (collectively, “Defendants”), on the other hand.

WHEREAS, Plaintiff Mardoqueo Abilio Mendez Mejia allege that he worked for
Defendants as employees; and

WHEREAS, a dispute arose regarding Plaintiff's alleged employment and the terms
thereof, which dispute resulted in the filing of an action in the United States District Court for the
Southern District of New York District of New York, Civil Action No: 18-cv-04199 (hereinafter
“the Litigation”), alleging, among other things, a violation of federal and state wage and hour and
overtime laws;

WHEREAS, Defendants deny any violation of federal and state wage and hour and
overtime laws; and

WHEREAS, the parties desire to resolve all disputes between them without the necessity
of further litigation;

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby acknowledged, it
is hereby agreed as follows:

1, Payment: Defendants shall pay or cause to be paid to Plaintiff, subject to the terms and
conditions of this Agreement, and as full, complete, and final settlement and final satisfaction of
any and all claims or potential claims Plaintiffs may have against Defendants through the Effective
Date of this Agreement, including all counsel fees and costs incurred by Plaintiffs, the gross sum of
$12,000.00 (the "Settlement Amount") to be paid to Plaintiffs attorneys in 24 equal monthly
installments, as follows:

1231196.1
Case 1:18-cv-04199-BCM Document 67-1 Filed 03/06/20 Page 2 of 12

(a) Installment One: The initial payment will be one payment in the amount of $500 for immediate
deposit within 30 days of approval of the settlement agreement, to be delivered to Plaintiff's counsel. The payment
shall be distributed by two separate checks as follows:

For Mardoqueo Abilio Mendez Mejia: $300
For “Michael Faillace and Associates, P.C.” : $200

The check shall be delivered to Plaintiff's counsel office located at 60 East 42 Street, Suite 4510, New York,
New York 10165.

(b) Installments Two through Twenty Four: Each installment shall be a payment in the
amount of $500.00 to be delivered at the time of delivery of Installment One, by post-dated check dated
for the 15" of 23 consecutive months following the payment of Installment One to be distributed by
two separate checks as follows:

For Mardoqueo Abilio Mendez Mejia: $300
For “Michael Faillace and Associates, P.C.” : $200

The check shall be delivered to Plaintiff's counsel office located at 60 East 42 Street, Suite 4510, New York,
New York 10165.

(c) Prepayment Option: Defendants shall have the option to pay the entire remaining balance by
the 18" payment. If Defendants elect to exercise this option, the total settlement amount due shall be reduced by
$1,000.

Concurrently with the execution of this Agreement, Defendants CJFour Inc. (d/b/a Kori
Tribeca), (“Defendant Corporation”), Janet Kim, and Jennifer Kim shall each execute and deliver
to Plaintiffs’ counsel confessions of judgment (“Confessions of Judgment”) in the form annexed
hereto as Exhibits respectively. The Parties hereby acknowledge and agree that the Confessions
of Judgments will be held in escrow by Plaintiffs’ counsel hereby irrevocably and unconditionally
releases counsel, and will not be entered and/or filed at any time other than (i) in the event that the
Defendants fail to make any of the installment payments as set forth above, i.e., one of the
postdated checks fails to clear Plaintiffs’ counsel’s escrow account, or Defendants fail to deliver
the payments to Plaintiffs’ counsel within 30 days of the Court approving the Agreement, and (ii)
Defendants fail to cure such default within 15 days of receipt of written notice (to be delivered to
Defendants by first class mail). Any such Notice of Default shall be deemed received five (5) days
after it is mailed.

2. Release and Covenant Not To Sue: Plaintiff hereby irrevocably and
unconditionally releases from and forever discharges and covenant not to sue Defendants, and for
each of them, and for Jay Kim and Christine Kim for any and all charges, complaints, claims,
causes of action, suits, debts, liens, contracts, rights, demands, controversies, losses, costs and or
expenses, including legal fees and any other liabilities of any kind or nature whatsoever, known or
unknown, suspected or unsuspected, whether fixed or contingent (hereinafter referred to as “claim”
or “claims”) which each Plaintiff at any time has, had, claims or claimed to have against
Defendants. Similarly, Defendants releases and discharges Plaintiff from any and all known
claims, and liabilities of any kind that they have, had or claimed to have against Plaintiff.
Case 1:18-cv-04199-BCM Document 67-1 Filed 03/06/20 Page 3 of 12

3. No Admission of Wrongdoing: This Agreement and compliance with this
Agreement shall not be construed as an admission by Defendants of any liability whatsoever, or
of any violation of any statute, regulation, duty, contract, right or order.

4. Modification of the Agreement: This Agreement may not be changed unless the
changes are in writing and signed by a proper representative of Plaintiffs and Defendants.

5. Acknowledgments: Plaintiff and Defendants acknowledge that they are not
relying upon any statement, representation or promise in executing this Agreement except for
statements, representations or promises expressly set forth in this Agreement. They further
acknowledge and agree that the only consideration for signing this Agreement is as set forth in this
Agreement.

6. Notices: Notices required under this Agreement shall be in writing and shall
be deemed given five days following first-class mailing thereof. Notice hereunder shall be
delivered to:

To Plaintiffs:

Michael Faillace, Esq.

MICHAEL FAILLACE & ASSOCIATES, P.C.
60 East 42" St. Suite 4510

New York, NY 10165

Tel: (212) 317-1200

Fax: (212) 317-1620

Email: michael@faillacelaw.com

To Defendants:

Jennifer Kim
146-52 28" Ave.
Flushing, NY 11354

Janet Kim
146-52 28" Ave.
Flushing, NY 11354

7. Governing Law: This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of New York, excluding the conflict-of-laws principles
thereof. The parties consent and stipulate to the personal jurisdiction of the United States District
Court for the Southern District of New York District of New York and the Supreme Court of the
State of New York in any subsequent proceeding to enforce this Agreement.

8. Enforceability: If any provision of this Agreement is held to be illegal, void, or
unenforceable, such provision shall be of no force or effect. However, the illegality or
unenforceability of such provision shall have no effect upon, and shall not impair the legality or
enforceability of, any other provision of this Agreement, provided, however, that upon any finding
by a court of competent jurisdiction that a release or waiver of claims or rights or a covenant set
forth herein is illegal, void or unenforceable, Plaintiff agrees to promptly execute a release, waiver
Case 1:18-cv-04199-BCM Document 67-1 Filed 03/06/20 Page 4 of 12

and/or covenant that is legal and enforceable.

9. Release Notification: Plaintiff has discussed the terms of this Agreement and
release of claims with his legal counsel and Plaintiff acknowledges that he has consulted with
Michael Faillace, Esq. of Michael Faillace & Associates, P.C., Plaintiff acknowledges that it is his
choice to waive any potential claims in return for the benefits set forth herein and that he made
this decision after careful thought and a reasonable period of time to consider this Agreement, and
after an opportunity to consult with their attorneys. Plaintiff confirms that this Settlement
Agreement and Release has been translated to him in Spanish and that he understands the terms of
this Agreement and that he is signing this Agreement voluntarily.

10. Counterparts: To signify their agreement to the terms of this Agreement and
Release, the parties have executed this Agreement on the date set forth opposite their signatures,
which appear below. This Agreement may be executed in two or more counterparts and each of
such counterparts, for all purposes, shall be deemed to be an original but all of such counterparts
together shall constitute but one and the same instrument, binding upon all parties hereto,
notwithstanding that all of such parties may not have executed the same counterpart. This
agreement may also be executed by facsimile transmission.

PLAINTIFF:

By: (LLL pate: 2 (2020

Mardoqueo Abilio Mendez Mejia

 

DEFENDANTS:

By: Date:
CJFOUR INC. (d/b/a Kori Tribeca)

By: Date:
Jennifer Kim

By: Date:
Janet Kim
4199- BOM. 2 gyument 67-1 Filed 03/06/20 Page 5 of 12
nforceabl

and/or Geant Bat Ys is legal an

9. Release Notification: Plaintiff has discussed the terms of this Agreement and
release of claims with his legal counsel and Plaintiff acknowledges that he has consulted with
‘Michael Faillace, Esq. of Michael Faillace & Associates, P.C., Plaintiff acknowledges that it is his
‘choice to waive any potential claims in return for the benefits set forth herein and that he made
this decision after careful thought and a reasonable period of time to consider this Agreement, and
after an opportunity to consult with their attorneys. Plaintiff confirms that this Settlement
Agreement and Release has been translated to him in Spanish and that he understands the terms of
this Agreement and that he is signing fas Agreement voluntarily.

10. Counterparts: To signify their agreement to the terms of this Agreement and
Release, the parties have executed this Agreement on the date set forth opposite their signatures,

which appear below. This Agreement may be executed in two or more counterparts and each of
such counterparts, for all purposes, shall be deemed to be an original but all of such counterparts
together shall constitute but one and the same instrument, binding upon all parties hereto,

notwithstanding that all of such parties may not have executed the same counterpart. This
agreement may also be executed by facsimile transmission.

PLAINTIFF:

By: Date:
' Mardoqueo Abilio Mendez Mejia

DEFENDANTS:
wave { Date: 2 2% [200.0

"CHRO INC. (d/b/a Kori Tribeca)

By: fe NN Date: 2/a4/a020

Jenyifer Kim

By aRe2 JN Date:__2/29/2020
Case 1:18-cv-04199-BCM Document 67-1 Filed 03/06/20 Page 6 of 12

EXHIBIT A
SUPREME COURT OE AE Stake BRNEWY Ok Filed 03/06/20 Page 7 of 12

~MARDOQUEO ABILIO MENDEZ MEJIA,

 

Plaintiff, : Index No.:
_ -against-
: AFFIDAVIT OF CONFESSION OF
_CJFOUR INC. (D/B/A KORI TRIBECA), : JUDGMENT
JANET J KIM, and JENNIFER :
KIM

Defendants.

STATE OF NEW YORK. )

COUNTY OF New Yo rk .

1. I reside in ( s utEenS County.

2. LJqnet Kim, am the President of CJFour Inc. (d/b/a Kori Tribeca). I am duly
authorized to make this affidavit of confession of judgment on behalf of CJFour Inc. (d/b/a Kori
Tribeca).

3. CJFour Inc. (d/b/a Kori Tribeca) maintains its principal place of business in New
York County at 253 Church Street, New York, NY 10013.

4. Pursuant to the terms of the Settlement Agreement and Release by and between
Mardoqueo Abilio Mendez Mejia (“Plaintiff”) and CJFour Inc. (d/b/a Kori Tribeca), Janet Kim
and Jennifer Kim (each a “Defendant” and collectively, “Defendants”), to which this Affidavit is
annexed, I hereby confess judgment and authorize entry thereof against CJFour Inc. (d/b/a Kori
Tribeca) in favor of Plaintiff for the sum of $15,000, less any payments made under the Settlement
Agreement.

5. This affidavit of confession of judgment is for a debt justly due to Plaintiff under
the terms of the Settlement Agreement, to which this Affidavit is annexed, which provides that
Defendants are to submit a total sum of $12,000 to Plaintiffs. The amount of this affidavit of
confession of judgment represents the amount of $15,000.

6. This affidavit is made upon good and valuable consideration, the sufficiency of
which I acknowledge on behalf of Defendants, including, without limitation, the terms and
provisions of the Settlement Agreement.

7. I hereby represent my understanding that upon Defendants’ breach of the
Settlement Agreement and failure to cure, this Confession of Judgment shall be docketed and
-18-cy- - - 6/20, Pa
entered 18 Viet ipreme Burts the eae OF Nay York! & 2 idgtiont for 13.800 less any
amounts already paid to Plaintiffs pursuant to the above schedule), against CJFour Inc. (d/b/a Kori
Tribeca).

CJFour Inc. (d/b/a Kori Tribeca)

Na Janey Kim

Title: President

STATE OF New | ork )

: SS.°

On be b. q + , 2020, before me personally came Janet Ki WY) , to me

known, who, by me _ duly sworn, did, depose and say that deponent resides at
44-52 28**Qve. Flushing AY ee eonent is the President of CJFour Inc. (d/b/a Kori
Tribeca). the party described herein, and that deponent executed the foregoing Affidavit of
Confession of Judgment on behalf of CJFour Inc. (d/b/a Kori Tribeca) and was authorized to do
so.

hus tune \fter—
vo Notary Public

fo

f

 

SUSANNE M TOES
Notary Public, State of New York
Registration #02TO6383208
Qualified In New York County
Commission Expires November 13, 2022

 

 

 
Case 1:18-cv-04199-BCM Document 67-1 Filed 03/06/20 Page 9 of 12

EXHIBIT B
MARDOQUEO ABILIO MENDEZ MEJIA,

 

Plaintiff, : Index No.:
-against-
: AFFIDAVIT OF CONFESSION OF
CJFOUR INC. (D/B/A KORI TRIBECA), : JUDGMENT
JANET J KIM, and JENNIFER :
KIM
Defendants.
eS ee ee ee eee X
STATE OF NEW YORK )
\ SS.
COUNTY OF New Vou Kj
1. Treside in ‘QueensS __ County.
2. Pursuant to the terms of the Settlement Agreement and Release by and between

Mardoqueo Abilio Mendez Mejia ( “Plaintiff’) and CJFour Inc. (d/b/a Kori Tribeca), Janet Kim
and Jennifer Kim (each a “Defendant” and collectively, “Defendants”), to which this Affidavit is
annexed, I hereby confess judgment and authorize entry thereof against myself, Janet Kim, in favor
of Plaintiffs for the sum of $13,000, less any payments made under the Settlement Agreement.

3, This affidavit of confession of judgment is for a debt justly due to Plaintiffs under
the terms of the Settlement Agreement, to which this Affidavit is annexed, which provides that
Defendants are to submit a total sum of $12,000 to Plaintiffs. The amount of this affidavit of
confession of judgment represents the amount of $15,000.

4. This affidavit is made upon good and valuable consideration, the sufficiency of
which I acknowledge on behalf of Defendants, including, without limitation, the terms and
provisions of the Settlement Agreement.

5. I hereby represent my understanding that upon Defendants’ breach of the
Settlement Agreement and failure to cure, this Confession of Judgment shall be docketed and
entered in the Supreme Court of the State of New York as a judgment for $15,000 (less any

amounts already paid to Plaintiffs pursuant to the above schedule), agai st myself, Janet Kim.
& |

Janet Kim
Sworn to before me this

t dayof Februa Wy 2020
Ahi dope Tia —

; 7 ao SUSANNE M TOE
N b + ala Y aw bt rc. Notary Public, State of New York

Registration #02T06383208
Qualified In New York Count
Commission Expires November 13, 2022

 

 
Case 1:18-cv-04199-BCM Document 67-1 Filed 03/06/20 Page 11 of 12

EXHIBIT C
MARDOQUEO ABILIO MENDEZ MEJIA,

 

Plaintiff, : Index No.:
-against-
: AFFIDAVIT OF CONFESSION OF
CJFOUR INC. (D/B/A KORI TRIBECA), : JUDGMENT
JANET J KIM, and JENNIFER :
KIM

Defendants.

STATE OF NEW YORK )
COUNTY OF oa
1. I reside in Queens __ County.
2. Pursuant to the terms of the Settlement Agreement and Release by and between

Mardoqueo Abilio Mendez Mejia (“Plaintiff”) and CJFour Inc. (d/b/a Kori Tribeca), Janet Kim
and Jennifer Kim (each a “Defendant” and collectively, “Defendants”), to which this Affidavit is
annexed, I hereby confess judgment and authorize entry thereof against myself, Jennifer Kim, in
favor of Plaintiffs for the sum of $13,000, less any payments made under the Settlement
Agreement.

3. This affidavit of confession of judgment is for a debt justly due to Plaintiff under
the terms of the Settlement Agreement, to which this Affidavit is annexed, which provides that
Defendants are to submit a total sum of $12,000 to Plaintiffs. The amount of this affidavit of
confession of judgment represents the amount of $15,000.

4. This affidavit is made upon good and valuable consideration, the sufficiency of
which I acknowledge on behalf of Defendants, including, without limitation, the terms and
provisions of the Settlement Agreement.

5. I hereby represent my understanding that upon Defendants’ breach of the
Settlement Agreement and failure to cure, this Confession of Judgment shall be docketed and
entered in the Supreme Court of the State of New York as a judgment for $15,000 (less any
amounts already paid to Plaintiffs pursuant to the above 7 e), against myself, Jennifer Kim.

f\

Jennifer Kim VL LY

Sworn to before me this

Qt day of Februa 2020
Udtnne Stren Not PB SANNE M TOES
——— ve otary Public, State of New York
Notay y bueel C- Registration #02T06383208
Qualified In New York County
Commission Expires November 13, 2022

 

 

 
